IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Louis R. Cicconi, Jr.,                          :
                   Appellant                    :
                                                :
               v.                               :
                                                :    No. 328 C.D. 2021
Zoning Hearing Board of                         :    No. 412 C.D. 2021
Tinicum Township                                :    Argued: November 15, 2021


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                   FILED: January 4, 2022

               Louis R. Cicconi, Jr. (Applicant) appeals from the Delaware County
Common Pleas Court’s (trial court) February 19 and March 11, 2021 orders that
affirmed the Tinicum Township (Township) Zoning Hearing Board’s (ZHB)
decisions that denied his applications to use 512 Wanamaker Avenue, Tinicum
(Property), for a vehicular towing and storage yard as a prior nonconforming use,1
and to approve the parking of vehicles used to transport the aged and infirmed as
substantially similar to a towing and storage yard use. Applicant presents four
issues2 for this Court’s review: (1) whether the ZHB erred when it found that the
prior owner’s vehicle towing and storage use at the Property was accessory to the
auto repair business at the Property, rather than a separate, prior nonconforming
principal use, despite that at the time the prior owner purchased the Property, it had

       1
           “A lawful nonconforming use is a use that predates the enactment of a prohibitory zoning
restriction.” Sowich v. Zoning Hearing Bd. of Brown Twp., 245 A.3d 1188, 1195 (Pa. Cmwlth.
2021).
         2
           This Court has rephrased the issues for clarity.
been used for vehicular towing and storage; (2) whether the ZHB erred when it
considered whether the proposed use was sufficiently similar to an auto repair use,
rather than a towing and storage use; (3) whether Section 395-19.B(6) of the
Township Zoning Ordinance (Zoning Code) is ultra vires and beyond the
jurisdiction of the governing body to regulate nonconforming uses in the Special Use
(SU) Zoning District;3 and (4) whether the ZHB violated the Pennsylvania
Municipalities Planning Code (MPC)4 and Applicant’s due process rights when it

       3
           Section 395-19 of the Zoning Code provides:
                Special Use Districts.
                ....
                B. Use regulations. A building may be erected or used, and a lot
                may be used or occupied, for any of the following purposes and no
                other . . . :
                       (1) Shopping center. Within a shopping center a building
                       may be erected, altered or used, and a lot or premises may
                       be used, for any of the following purposes and for no other:
                       retail stores, banks, financial institution, personal service
                       shops and restaurant: any use of the same general
                       character as any of the aforesaid uses when authorized
                       as a special exception by the [ZHB].
                       (2) Motel or hotel.
                       (3) An office building.
                       (4) Light manufacturing.
                       (5) Accessory use on the same lot with and customarily
                       incidental to any of the above permitted uses.
                       (6) Such other uses as shall be determined by the
                       [Township’s] Board of Commissioners after hearing,
                       upon giving two weeks’ public notice of the time and
                       place of the hearing and of the proposed use.
Reproduced Record at 93a-94a (emphasis added).
                Although Applicant failed to comply with Pennsylvania Rule of Appellate
Procedure 2173, which requires that reproduced record pages be numbered followed by a small
“a,” this Court shall refer herein to the Reproduced Record’s corresponding numbered pages in
accordance with Rule 2173.
        4
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101 - 11202.
                                                  2
conferred with Township Zoning Officer Herbert E. MacCombie, III (Zoning
Officer) in executive session regarding the decisions to be rendered. After review,
this Court affirms in part, and reverses in part.
              Applicant owns the Property, which is located in the SU Zoning
District.5 The Property was formerly owned by John F. Messerick (Messerick).
During Messerick’s ownership, Messerick performed towing services at the
Property. Following Messerick’s death in 1968, Russell Blake (Blake) purchased
the Property in 1969 and operated Blake’s Auto Body - an auto towing and storage,
and auto body repair business. In 2019, Applicant purchased the Property from
Blake’s estate.
              Applicant intends to lease one part of the Property to a towing and
storage company, and the other part of the Property to a company that would use it
for parking vehicles used in its transportation services for the special needs and
elderly communities. Applicant submitted two applications to the Township: (1) for
a Certificate of Occupancy to use part of the Property for a towing and storage yard
as a prior nonconforming use (Towing Application); and (2) for a Certificate of
Occupancy for the parking of vehicles used for the personal transportation of the
elderly and infirmed as sufficiently similar to a towing and storage yard use. The
Zoning Officer denied both applications.
              Applicant filed a ZHB application appealing from the Zoning Officer’s
denial of the Towing Application.6            Applicant also filed a ZHB application
requesting a special exception pursuant to Section 395-19.B of the Zoning Code that
personal service transporting is of the same general character as the permissible
(shopping center) uses described therein; or, in the alternative, seeking a


       5
         On June 17, 2002, the Township amended the Zoning Code in its entirety, and established
a new SU Zoning District.
       6
         ZHB Application No. 03-19.
                                               3
determination that personal service transporting of the aged and infirmed is a legal
nonconforming use as similar to the prior personal towing service use at the Property
(Transportation Application).7
               The ZHB held a hearing on September 19, 2019. The Zoning Officer
testified that, in his review of Applicant’s Applications, it appeared that the former
Blake’s Auto Body was an existing nonconforming use, with towing as an accessory
use. The Zoning Officer also explained that towing is not a primary or enumerated
use in the SU Zoning District, and, further that, in order to use the Property for
transportation services (a second use not accessory to the proposed towing use), the
Property would need to be subdivided to provide for the second use, and it does not
appear that the Property meets the minimum acreage requirement for subdivision.
With respect to permitted uses in an SU Zoning District, the Zoning Officer did not
consider the Property to be a shopping center and, thus, the enumerated uses of
Section 395-19.B(1) of the Zoning Code, which pertain to other uses permitted
within a shopping center, would not apply to Applicant. Finally, the Zoning Officer
raised concerns about public access to the Property, and whether there were any legal
agreements that provide for such access.
               Applicant testified that Blake previously used the Property as an auto
repair shop, that he also towed and stored vehicles at the Property, and that the
towing and storing of vehicles was separate and independent from the auto body
shop. Applicant explained that Blake had a towing contract with the Township to
tow and store cars that the Township required to be removed from Township streets,
and Blake continued to use the Property for those purposes until the last year of his
life - February 2018.8 Applicant explained that he did not intend to continue the

       7
         ZHB Application No. 04-19.
       8
         Applicant also testified that when he purchased the Property, he relied on the information
sheet provided by the real estate broker that the Property was approved for the continuation of the
auto body repair use, the current access for which is via a recorded easement through a gas station
                                                4
nonconforming auto body repair business at the Property. Rather, he is proposing
two separate principal preexisting nonconforming uses at the Property - a bonded
towing use, and a personal transportation use. Applicant presented a proposed floor
plan depicting the intended uses at the Property.
               Peter Romano (Romano), a former Township zoning and codes officer
and a former ZHB member “at various times” between the 1970s and 2004, testified
on Applicant’s behalf that he was very knowledgeable about Blake’s use of the
Property, and that Blake’s Auto Body was separate and distinct from his towing
business.
               On October 17, 2019, the ZHB reconvened and issued its written
decisions and orders wherein it denied the Towing Application (Towing Order) and
the Transportation Application (Transportation Order) (collectively, Orders). See
Reproduced Record (R.R.) at 16a-17a, 120a-121a, 87a-89a. Thereafter, the ZHB
issued its opinions in support of its Orders (collectively, Opinions). See R.R. at 18a-
25a, 124a-132a.9
               With respect to the Towing Application, the ZHB found that the
Property is the former site of Blake’s Auto Body shop, that Applicant purchased the
Property from Blake’s estate, and that Applicant proposed to use the Property for
two uses - towing and transportation services. See R.R. at 19a. In its opinion
supporting its Towing Order (Towing Opinion), the ZHB held:



property. Applicant stated that he also relied on the representation that the proposed Wawa on the
adjacent property (currently church property) would provide access to the Property from Route
420. Applicant obtained an easement agreement for such access. Notwithstanding, counsel for
the adjacent current church property and counsel for the proposed adjacent Wawa site advised the
ZHB that the easement agreement obtained by Applicant across the proposed Wawa site was not
valid, and would be removed from the record. Counsel further advised the ZHB that neither of
their clients would object to the zoning approvals being sought.
         9
           The ZHB’s Orders and Opinions contain numerous identical findings of fact and
conclusions of law.
                                                5
                1. The Zoning Officer properly denied the [Towing
                Application].
                2. The prior non[]conforming use of the Property was an
                auto body shop with a permitted non[]conforming
                accessory towing use.
                3. Based on the testimony provided at the hearing the
                [ZHB] found that towing services or operation was not a
                principal business or use at the Property during Blake’s
                ownership and operation of the Property.
                4. The towing services provided during such period were
                accessory to the automobile repair business operated as
                Blake’s Auto [B]ody and not a primary or principal use at
                the Property.
                5. Because the towing service was not a prior principal use
                at the Property, the [ZHB] also concludes that [a] towing
                service was not and is not a legal non[]conforming use at
                the Property.
                6. Applicant is proposing two separate and distinct uses on
                the [P]roperty, towing and personal service of transporting
                aged and infirmed persons.
                7. These proposed uses are not accessory to one another.

R.R. at 22a-23a.
                In     its   opinion   addressing   the   Transportation      Application
(Transportation Opinion), the ZHB concluded that the personal service of
transporting aged or infirmed individuals or transportation operations are not a
permitted use in the SU Zoning District, that such services were never principal uses
at the Property, and, accordingly, are not legally nonconforming uses. The ZHB
further held:

                2. The prior non[]conforming use of the Property was an
                auto body shop with a permitted non[]conforming
                accessory towing use.
                ....


                                             6
                 7. Applicant is proposing two separate and distinct uses on
                 the [P]roperty, towing and personal service of transporting
                 aged and infirmed persons.
                 8. Neither of the proposed uses is accessory to the other
                 and in fact Applicant is seeking different tenants for each
                 business.
                 9. In order to utilize the Property for both proposed uses
                 [sic] transportation services, (proposed towing use and
                 transportation services use), the Property would need to be
                 subdivided to provide for the second use and the Property
                 does not meet the minimum acreage requirement for
                 subdivision.
                 10. The Township Zoning Officer . . . provided credible
                 witness testimony.

R.R. at 128a-129a.           The ZHB also held that, absent the nonconforming use,
Applicant’s proposed use was not of the same general character as a shopping center
to allow for a special exception,10 and not a use permitted in the SU Zoning District
without approval by the Township’s Board of Commissioners.11


       10
            With respect to Applicant’s special exception request, the ZHB explained:
                 Applicant’s alternative request for special exception per Section
                 395-19.B(1) of the [Zoning Code] is also denied. Applicant requests
                 the [ZHB] find such use is of the same general character as specified
                 uses in the [O]rdinance; however, Section 395-19.B(1) [of the
                 Zoning Code] pertains to permitted [s]hopping [c]enter use within
                 the SU[] [Zoning] District and specific permitted uses within a
                 [s]hopping [c]enter. The uses proposed for the Property do not
                 include [a s]hopping [c]enter. Additionally, the [ZHB] finds that []
                 such proposed personal service transporting of aged and infirmed
                 persons use is not of the same general character as the specified uses
                 for [a s]hopping [c]enter and uses within same set forth in Section
                 395-19.B(1) [of the Zoning Code].
R.R. at 121a.
        11
           The ZHB concluded:
                 13. . . . [T]he [ZHB] finds that [] the proposed us[e] of personal
                 service of transporting aged or infirmed individuals or any
                 transportation service is not of the same general character of the uses
                                                   7
               Applicant appealed to the trial court, which held oral argument without
taking additional evidence. On February 19, 2021, the trial court affirmed the ZHB’s
Transportation Order, but therein affirmed the ZHB’s decisions on both the
Transportation Application and the Towing Application.12 On March 11, 2021, the
trial court affirmed the ZHB’s Towing Order, and similarly, therein again affirmed
the ZHB’s decisions on both the Towing Application and the Transportation
Application.13 On March 12, 2021, the trial court consolidated the two appeals.14

               specified for a shopping center in Section 395-19[.B(1) of the
               Zoning Code][.]
               14. Only the [Township’s] Board of Commissioners can authorize
               uses other than those enumerated in Section 395-19[.B] of the . . .
               Zoning Code after a duly advertised hearing on the proposed use.
               15. Thus, only the [Township’s] Board of Commissioners can
               approve the proposed personal service of transporting aged and
               infirmed individuals as legal use and occupancy of the [P]roperty
               provided that said use met the regulations and procedures identified
               in Section 395-19[.A of the Zoning Code].
R.R. at 130a.
        12
           Trial court decision at Docket No. CV-2019-009343.
        13
           Trial court decision at Docket No. CV-2019-009177.
        14
           The trial court explained in its March 12, 2021 consolidation order:
               The [trial court] finds that consolidation is necessary to preserve the
               status quo and correct errors in papers relating to these matters as
               follows:
               As reflected in the dockets for the two cases, the [trial court] issued
               its initial scheduling and case management orders in case Civil
               Action Number 2019-009177, the only case assigned to the
               undersigned at the time. The ZHB filed its brief in connection with
               both land use appeals only in Civil Action Number 2019-009343.
               Both parties’ briefs submitted to the [trial court] identified only Civil
               Action Number 2019-009343. The [trial court] entered its initial
               [o]rder resolving the issues presented with respect to both land use
               appeals in an [o]rder dated February 19, 2021[,] using the same Civil
               Action Number used by the parties in their briefs - 2019-009343.
               On March 10, 2021, [Applicant] filed a Notice of Appeal of the
               February 19[, 2021] [o]rder in Civil Action Number 2019-009343.
               Upon receipt of the Notice of Appeal, the [trial court] entered an
                                                  8
Appellant appealed from the trial court’s February 19 and March 11, 2021 orders to
this Court.15


                                 Prior Nonconforming Use
                Initially,

                [a] preexisting nonconforming use creates a vested
                property right in the owner of the property. Accordingly,
                “[t]he right to expand a nonconforming use to provide for
                the natural expansion and accommodation of increased
                trade is a constitutional right protected by the due process
                clause.” Jenkintown Towing Serv[.] v. Zoning Hearing
                Bd., . . . 446 A.2d 716, 718 ([Pa. Cmwlth.] 1982)[]
                (quoting Silver v. Zoning Bd. of Adjustment, . . . 255 A.2d
                506, 507 ([Pa.] 1969)). Limitations on this right occur
                when the expansion is inconsistent with the public interest,
                where the proposed expansion is in actuality not an
                expansion of the old use, but the addition of a new use, or
                in order to prevent excessive expansion. Moreover, the
                fact that an expansion is sizeable does not make it
                unreasonable per se.

Domeisen v. Zoning Hearing Bd. of O’Hara Twp., 814 A.2d 851, 856 (Pa. Cmwlth.
2003) (emphasis added; citation omitted).
                Further,


                [o]rder dated March 11, 2021[,] in Civil Action Number 2019-
                009177, indicating that the March 11[, 2021] [o]rder and the prior
                February 19[, 2021] [o]rder addressed substantively the land use
                appeals in both Civil Action Number 2019-009177 and Civil Action
                Number 2019-009343. Other than the explanatory footnote 1 in the
                March 11[, 2021] [o]rder, the two orders of February 19 and March
                11[, 2021] are identical.
R.R. at 102a-103a.
        15
           “Where, as here, the trial court does not take additional evidence, this Court’s review
determines whether the [ZHB] committed an abuse of discretion or an error of law. An abuse of
discretion will be found where the [ZHB’s] findings of fact are not supported by substantial
evidence.” Frederick v. Allegheny Twp. Zoning Hearing Bd., 196 A.3d 677, 686 n.13 (Pa. Cmwlth.
2018) (citation omitted).
                                                9
            [t]he burden of proving the existence of a nonconforming
            use lies with the property owner. Jones v. T[wp.] of N[.]
            Huntingdon Zoning Hearing B[d.], . . . 467 A.2d 1206,
            1207 ([Pa. Cmwlth.] 1983). To establish a prior
            nonconforming use, the property owner must provide
            “objective evidence that the subject land was devoted to
            such use at the time the zoning ordinance was enacted.”
            Smalley v. Zoning Hearing B[d.] of Middletown
            T[wp.], . . . 834 A.2d 535, 538-39 ([Pa.] 2003). Satisfying
            this burden requires [“]conclusive proof by way of
            objective evidence of the precise extent, nature, time of
            creation and continuation of the alleged nonconforming
            use.” Jones, 467 A.2d at 1207.

Sowich v. Zoning Hearing Bd. of Brown Twp., 245 A.3d 1188, 1195-96 (Pa. Cmwlth.
2021) (emphasis added).
            Applicant argues that the ZHB erred when it determined that a towing
and storage use was not a prior nonconforming use but, rather, accessory to the
nonconforming auto body repair use at the Property. Applicant contends that he
presented evidence to the ZHB demonstrating that there were two separate
nonconforming principal uses at the Property when he purchased it in April 2019.
According to Applicant, Messerick used the Property for his towing and storage
business, and Blake operated an auto body repair business. Applicant declares that
Blake acquired a vested right to expand on Messerick’s preexisting, nonconforming
towing and storage use when he purchased the premises in March 1969, and during
Blake’s ownership, Blake’s towing and storage business was separate from his auto
body repair business. Applicant asserts that the ZHB committed a gross abuse of
discretion when it disregarded undisputed, substantial evidence that Blake used the
Property for two separate nonconforming businesses and denied the applications.
            Specifically, Applicant argues:

            The objective evidence sustaining a finding of
            pre[]existing, non[]conforming use in this record is not
            only un-rebutted but was provided by a former and a
            current Township official to prove that from 1954 to the
                                        10
            death of [] Blake on February 14, 2018[,] the subject
            premises was the situs for two (2) separate
            non[]conforming principal uses viz. a towing/storage
            business established by [] Messerick in 1969 and
            succeeded to and expanded upon by [] Blake[,] and []
            Blake’s separate and independent auto body repair shop.

Applicant Br. at 10-11. Applicant emphasizes that “[t]he record before the ZHB was
clear, precise and indubitable and uncontradicted to support the finding that when
[Applicant] purchased the [Property] from the Estate of [] Blake in April[] 2019, he
took title with the constitutional protection to continue two nonconforming uses on
the [Property].” Applicant Br. at 14.
            The law is well established:

            [T]his Court may not substitute its interpretation of the
            evidence for that of the [ZHB]. It is the function of a
            [ZHB] to weigh the evidence before it. The [ZHB] is the
            sole judge of the credibility of witnesses and the weight
            afforded their testimony. Assuming the record contains
            substantial evidence, we are bound by the [ZHB’s]
            findings that result from resolutions of credibility and
            conflicting testimony rather than a capricious disregard of
            evidence.
            A [ZHB] is free to reject even uncontradicted testimony it
            finds lacking in credibility, including testimony offered by
            an expert witness.

Taliaferro v. Darby Twp. Zoning Hearing Bd., 873 A.2d 807, 811 (Pa. Cmwlth.
2005) (citations omitted). “A [ZHB] abuses its discretion only when its findings are
not supported by substantial evidence in the record.” Conshohocken Borough v.
Conshohocken Borough Zoning Hearing Bd., 261 A.3d 582, 592 n.5 (Pa. Cmwlth.
2021). Notwithstanding, “[w]hile we are bound by the [ZHB’s] determinations on
credibility and evidentiary weight, we must conduct an independent review of the
record to determine whether the [ZHB’s] findings of fact are supported by
substantial evidence.” Id.


                                        11
              The ZHB clearly ruled that the Zoning Officer “provided credible
witness testimony.”     R.R. at 23a, 129a.       The Zoning Officer testified that
approximately one month prior to the hearing, he received Applicant’s Applications.
He related:

              In looking at [Applicant’s applications], what I did was
              this . . . . I reviewed it.
              Right now, how I looked at it, it appeared to me that
              was an existing nonconforming auto body. They did
              have towing as an accessory use to bring their vehicles in,
              and one of them is towing. So for me the towing was an
              approved accessory use. If they wanted to use it as an auto
              body with that, I would have probably said it was fine.
              However, that was a primary use that they wanted, and that
              is not an enumerated use on that [P]roperty and in the [SU]
              [Z]oning [D]istrict.

R.R. at 31a-32a (emphasis added).
              In its Towing Opinion, the ZHB, citing to the Zoning Officer’s limited
testimony, characterized the testimony as evidence that the “former Blake’s Auto
Body was an existing non[]conforming auto body with an approved accessory
towing use[.]” R.R. at 19a (emphasis added); see also R.R. at 128a (“The prior
non[]conforming use of the Property was an auto body shop with a permitted
non[]conforming accessory towing use.”). Although deemed credible, the Zoning
Officer’s statement was the sole testimony suggesting that towing was an accessory
use to a primary auto body business. Importantly, such testimony is simply the
Zoning Officer’s legal conclusion, bereft of any supporting facts to substantiate the
conclusion. There is no other record testimony supporting the Zoning Officer’s
conclusion.
              Nonetheless, the ZHB ultimately concluded in its Towing Opinion that
“[t]he prior non[]conforming use of the Property was an auto body shop with a


                                          12
permitted non[]conforming accessory towing use” and, “[b]ased on the testimony
provided at the hearing[,] the [ZHB] found that towing services or operation was not
a principal business or use at the Property during Blake’s ownership and operation
of the Property.”16 R.R. at 22a. Thus, the ZHB’s factual finding, and its legal
conclusions based thereon, are not supported by the record evidence.17
               In contrast, Applicant testified to his long-time familiarity with Blake’s
businesses at the Property and the existence of separate nonconforming uses thereon.
Applicant stated that, before Blake owned the Property, Messerick used the Property
for his towing business, and leased part of the Property to Blake for Blake’s Auto
Body. Applicant further recalled that, after Blake purchased the Property, he
operated a bonded towing service serving the Township and the public, and Blake’s
Auto Body on the Property.
               Former Township zoning and codes officer and former ZHB member
Romano testified as follows:

               Q. [Applicant’s Counsel:] Okay. One of the issues before
               the [ZHB] . . . this evening is whether [] Blake had a
               towing business that was independent and separate from
               his auto body repair business.
               A. He did.
               Q. And how do you know that, sir?
               A. I know that he received a permission [sic] from the
               [s]tate to have a bonding yard. And he did towing for
               various townships, not just [the] Township, that were put

       16
           The Zoning Officer’s testimony pertained to the Property and the former Blake’s Auto
Body at the time he reviewed the applications in 2019, which was after Blake’s death.
        17
           With respect to the Transportation Application, the ZHB concluded that, “[b]ased on the
testimony provided at the hearing[,] the [ZHB] found that the personal service of transporting aged
or infirmed individuals or transportation operations of any kind were never principal uses or
businesses at the Property at any time in the past[,]” and “[t]he personal service of transporting
aged or infirmed individuals or transportation operations of any kind are not legally
non[]conforming uses at the Property.” R.R. at 129a.
                                                13
            in that yard. And he did not repair all the cars that went in
            that yard, because I personally witnessed cars being towed
            out of that yard to be repaired at other places.
            Q. And to your knowledge did that matter -- did that type
            of use continue up through 2004, while you were the
            zoning officer?
            A. Yes, until -- really until [Blake’s] death.
            Q. So you were familiar with his business at that location?
            A. Very familiar with it.
            Q. After you terminated your employment[?]
            A. Very familiar. Good friend of mine.
            Q. How was it that the towing service was begun or began
            there as a bonded business or bonded use?
            ....
            A. I’m not familiar with the exact procedure as to how that
            came along. But the Township was – they [sic] were
            comfortable with the fact that he had a bonding yard.
            Because they [sic] used him to pick up vehicles off the
            street, abandoned vehicles, that were stored in his yard and
            then went to the scrap yard. So he did a service for the
            Township also.
            Q. So he had a contract with the Township to take any
            vehicles they [sic] requested [he] get off the streets of the
            Township?
            A. Well, I don’t know if he had a personal contract, but he
            did that work for the Township.
            Q. Okay. And that was separate and apart from his auto
            body repair use.
            A. Absolutely.

R.R. at 53a-54a.
            ZHB Chairman Edward Rubillo (ZHB Chairman Rubillo) then
questioned Romano:

                                         14
            Q. I do recall, prior to [] Blake’s ownership, [Messerick]
            owned that [P]roperty; correct?
            A. Certainly did. He owned all that [P]roperty.
            Q. Right. He also was doing towing and repairs. He was
            responsible for towing and repairs.
            A. [Messerick] never did any repair. [] Blake did the
            repair for him.
            Q. Right.
            A. But [Messerick] also did towing. It wasn’t a bonded
            yard when he was doing the towing.
            Q. When I recall [] Blake was towing, he was also towing
            for -- if you called for a tow, he would tow your vehicle
            too.
            A. That’s correct.
            Q. Yeah. So he was also bonded for the Township and for
            private towing too?
            A. And you may know the dates better than me, because
            you were on the police force.
            [ZHB Chairman Rubillo]: That I was. He did tow my
            vehicle one time. Thank you, thank you.

R.R. at 55a-56a. Thus, ZHB Chairman Rubillo acknowledged in his questioning
that Messerick operated a towing business at the Property but did not perform
repairs, that Blake conducted auto body repairs at the Property during the time
Messerick did towing, and that when Blake was engaged in towing for individuals,
and as a bonded towing provider for the Township, he did so apart from his auto
body repair business.
            It is a property owner’s burden to prove a prior nonconforming use.
Sowich. To meet this burden, the owner must present objective evidence that the
property was put to such use before the ordinance’s enactment. See id. Having
concluded that the ZHB’s determination - that Blake’s only primary use of the
                                       15
Property was as a nonconforming auto body business (and that towing was an
accessory use) - was based solely on the Zoning Officer’s factually unsupported
legal conclusion, this Court considers whether substantial record evidence
demonstrates that Applicant met his burden.
               With respect to witness testimony, the ZHB’s factual findings merely
state that the witnesses testified to particular facts, rather than declaring that those
facts indeed occurred.         Regarding the Towing Application, the ZHB found:
“Applicant testified that [] Blake previously utilized the Property as an auto repair
shop and that he additionally towed and stored vehicles at the Property, essentially
that he had two separate businesses or uses on the Property.” R.R. at 20a. The ZHB
did not make a credibility determination with respect to Applicant’s testimony.
Similarly, although the ZHB acknowledged that “Romano, a former zoning and
codes officer and [ZHB] member[,] testified that he was knowledgeable about the
use of the Property and that []Blake’s auto body business was separate and apart
from his towing business[,]” the ZHB did not state whether it found Romano
credible, or otherwise address his testimony.             R.R. at 21a, 127a.         Nor did it
acknowledge or reconcile ZHB Chairman Rubillo’s expressed agreement with
Romano’s testimony.18
               The record reflects that Romano testified that Blake was his friend, that
he was very familiar with the Property’s use preceding Applicant’s purchase, that
Messerick operated a towing service and Blake operated an auto body business
during Messerick’s ownership and, thereafter, Blake purchased the Property and


       18
           “Appellate courts cannot properly and efficiently exercise even a limited function of
judicial review without the [ZHB’s] necessary findings of fact and conclusions of law together
with reasons for its decision, even when the record contains [the] complete testimony presented to
the [ZHB].” Upper Saucon Twp. v. Zoning Hearing Bd. of Upper Saucon Twp., 583 A.2d 45, 48
(Pa. Cmwlth. 1990).


                                               16
operated separate bonded towing/storage and auto body businesses until his death.
If credible, such testimony is objective evidence of a prior conforming primary
towing use at the Property.
              At oral argument before this Court, the ZHB’s counsel acknowledged
the ZHB’s familiarity with Romano, noted that Romano’s testimony was undisputed,
and agreed that the ZHB did not find Romano not credible. The ZHB’s counsel also
conceded at oral argument that the ZHB agreed that, at one time, there had been
separate towing and auto body shop uses at the Property, but the ZHB believed the
separate towing use did not continue.              Notwithstanding, the ZHB’s counsel
acknowledged that the ZHB did not show or make a determination of abandonment
of that nonconforming use.19 Accordingly, this Court reverses the trial court’s orders
regarding the Towing Application.

                                 Sufficiently Similar Use
              Applicant next asserts that, assuming this Court determines that Blake
and Messerick used the Property for towing and vehicle storage - an independent
primary nonconforming use in an SU Zoning District - Applicant is entitled to
approval of his Transportation Application, because the intended use for parking and
transportation services is sufficiently similar to the prior towing and storage use, so
as not to constitute a new or different use.
              This Court has explained:

              To qualify as a continuation of a nonconforming use, the
              current use must be sufficiently similar to the
              nonconforming use as not to constitute a new or different

       19
          The Pennsylvania Supreme Court has held: “[A]bandonment of a nonconforming use
[cannot] be shown by mere proof of failure to use the property for a certain period of time.
Moreover, . . . the burden of proof of abandonment is on the party asserting the same.” Latrobe
Speedway v. Zoning Hearing Bd. of Unity Twp., 720 A.2d 127, 131-32 (Pa. 1998) (citations
omitted).
                                              17
            use. Limley v. Zoning Hearing B[d.] of Port Vue Borough,
            . . . 625 A.2d 54, 55 ([Pa.] 1993). The proposed use need
            not, however, be identical to the existing use; similarity
            in use is all that is required. Id. (citing Pappas [v. Zoning
            Bd. of Adjustment], 589 A.2d [675,] 677-78 [(Pa. 1991)]).
            In determining what is a proper continuation of a
            nonconforming use, i.e., whether a proposed use bears
            adequate similarity to an existing nonconforming use, the
            doctrine of natural expansion must be given effect.
            Limley, 625 A.2d at 56. The doctrine of natural expansion
            “permits a landowner to develop or expand a business as a
            matter of right notwithstanding its status as a
            nonconforming use.” Pappas, 589 A.2d at 677. A mere
            increase in the intensity of a use cannot justify a finding of
            a new or different use. Foreman v. Union T[wp.] Zoning
            Hearing B[d.], 787 A.2d 1099, 1103 (Pa. Cmwlth. 2001).
            See also, e.g., Limley, 625 A.2d 54 (use of property as
            public restaurant and bar was permissible expansion of
            prior nonconforming use as private club); Pappas, 589
            A.2d 675 (full-service pizza restaurant was permissible
            expansion of takeout sandwich shop); Clanton v. London
            Grove T[wp.] Zoning Hearing B[d.], 743 A.2d 995 (Pa.
            Cmwlth. 1999) (processing topsoil by drying and bagging
            it prior to transport was continuation of nonconforming
            use of trucking loose topsoil away for bulk sale).

Itama Dev. Assocs., LP v. Zoning Hearing Bd. of Twp. of Rostraver, 132 A.3d 1040,
1051 (Pa. Cmwlth. 2016) (emphasis added).

            Further, . . . our Supreme Court has instructed that, “once
            it has been determined that a nonconforming use is in
            existence, an overly technical assessment of that use
            cannot be utilized to stunt its natural development and
            growth.” [Chartiers Twp. v.] William H. Martin[, Inc.],
            542 A.2d [985,] 988 [(Pa. 1988)]; see also Pappas, 589
            A.2d at 677.

Dipal Corp. v. Chartiers Twp. Zoning Hearing Bd., 261 A.3d 1097, 1106 n.9 (Pa.
Cmwlth. 2021).




                                         18
             Noting that Messerick’s and Blake’s operations of their towing and
storage businesses, “utilized a portion of the [P]roperty to park and store vehicles,”
Applicant Br. at 17, Applicant contends:

             [T]he proposed tenant-user . . . is in the business of
             transporting special needs children and adults that have
             communication and behavioral disorders as well as senior
             citizens on occasions. To provide this service entails four
             (4) full-time employees operating Monday thru [sic]
             Friday from 5:00 a[.]m[.] to 8:00 p[.]m. The business
             would have no walk[-]in traffic at this site. The business
             simply requires the parking of approximately 35 vehicles
             on site. The drivers would come to the yard in the morning
             and receive their assignments and return the vehicles to the
             yard at the end of the day. The proposed use is similar to
             requiring the parking of only 35 vehicles maximum.

Applicant Br. at 15-16.
             The ZHB responds that the prior nonconforming use was as an auto
body repair business. However,

             even if the [ZHB] had determined that the prior legal
             non[]conforming use was as a towing yard, no evidence
             was presented to establish that the proposed use as [a]
             parking area for 35+ transportation vehicles was in any
             [sic] similar to an existing auto [body] repair business or
             towing operation other than vehicles would be on the lot.
             In the case of the proposed transportation, the vehicles
             would be parked when not out in the community providing
             transportation services. In the case of [the] towing yard,
             towed vehicles towed are stored there until claimed or
             repaired. It is submitted that parking of vehicles when not
             in use for the business and which will travel in and out of
             the Property during the business day (and presumably
             employee parking during business operations as well) is
             not a substantially similar use to the storage of towed
             vehicles, nor is there any similarity in the underlying
             business operations. The only similarity is the existence
             of vehicles, just as there would be in an office parking lot
             or an auto dealership.

ZHB Br. at 13-14.
                                           19
              Applicant argues that this Court’s decision in Itama controls. In Itama,
the property at issue contained a four-bay garage and an underground diesel-fuel
tank. The former owner, a school district, had used the garage for storage, fueling,
parking, and routine maintenance of its school buses and vehicle fleet, which use
continued even after the school building was demolished. Itama purchased the
property and sought a certificate of occupancy for its prospective tenant, a company
providing fresh water to gas-well drillers, wherein the tenant planned to park
approximately 25 water trucks at the site on an intermittent basis and the trucks were
on the road for the majority of each 24-hour day. The zoning hearing board approved
the certificate of occupancy as a continuation of a prior nonconforming use. The
prospective tenant withdrew from the deal, and Itama leased the property to a
commercial trucking operation serving the natural gas drilling industry. Thereafter,
the local zoning officer issued numerous violations for the tenant’s use. On appeal
to the zoning hearing board, Itama argued that its lessee’s “use of the [p]roperty did
not change the prior nonconforming use . . . i.e., a vehicle garage dispatching trucks
and providing hauling services offsite, and parking vehicles incident to such
activities.” Itama, 132 A.3d at 1050. The zoning hearing board found that the tenant
had engaged in nonconforming uses, despite Itama’s insistence that the use was the
same as the zoning hearing board had previously approved.
              On appeal, this Court reversed the zoning hearing board’s decision,
explaining:
              During the relevant time period from 2009 through 2013,
              the [s]chool [d]istrict used the [p]roperty as a vehicle
              garage for fueling, maintaining and dispatching its buses
              and vehicles. It is undisputed that the [school d]istrict’s
              buses departed the [p]roperty in the morning, picked up
              and delivered students to school, and then returned to the
              [p]roperty. The process was reversed at the end of the day.
              As noted above, the [zoning hearing board] erred in
              concluding that the parking of vehicles for any duration

                                          20
             was not ancillary to the [s]chool [d]istrict’s operation of a
             vehicle garage. Indeed, the [zoning hearing b]oard
             approved Itama’s application to continue the
             nonconforming use of the [p]roperty as a vehicle garage
             without limitation, and with full knowledge that Itama’s
             proposed tenant would essentially be running a trucking
             operation 12 months a year. The incidental storage of roll-
             off boxes and other containers is an increase in the
             intensity of the prior use, but is not sufficiently dissimilar
             to the [s]chool [d]istrict’s vehicle garage as to constitute
             an impermissible expansion of the prior nonconforming
             use.

Itama, 132 A.3d at 1051.
             Here, unlike in Itama, the prior and proposed business types and
functions are entirely unrelated, with the only similarity being that vehicles would
be parked at the Property. In Itama, the prior and proposed uses were essentially
dispatch yards. In the instant matter, there is no such similarity between Messerick’s
and Blake’s uses and Applicant’s proposed business use that primarily involves
transporting the elderly and infirmed, using part of the Property to park the lessee’s
fleet of vehicles. Each day, the lessee’s 35 vehicles parked overnight at the Property
will be dispatched, used to provide transportation services, and returned to the
Property. Blake’s former home on the Property would serve as the lessee’s office.
The same vehicles will be stored, so long as they are retained and used by the
transportation company lessee, unlike a towing and storage company that only
temporarily houses particular vehicles. The vehicles stored by the lessee will be the
lessee’s vehicles, unlike a towing storage yard that stores vehicles owned by others.
The Property’s proposed use to dispatch its own vehicles differs from the prior use
of storing others’ vehicles. The incidental storing of the transportation company’s
vehicles at the Property does not render the operation of a transportation service at
the Property equivalent or sufficiently similar to a towing and storage service. Thus,
Itama does not control this Court’s disposition of the issue.

                                          21
               For these reasons, this Court agrees with the ZHB that a business
operation providing transportation services with vehicle storage at the Property is
not sufficiently similar to the prior use as a towing service and storage yard to be a
continuation of a nonconforming use. Accordingly, the ZHB properly denied the
Transportation Application.


                           Ultra Vires Zoning Code Provision
               Applicant contends that Section 395-19.B(6) of the Zoning Code
impermissibly grants the Township’s Board of Commissioners decision-making
authority over zoning applications in violation of the MPC. Applicant maintains that
Section 395-19.B(6) of the Zoning Code is ultra vires.20
               Referencing an exchange between the Township Solicitor and the
Zoning Officer, Applicant next asserts that the Zoning Officer, Township Solicitor,
and, ultimately, the ZHB, erroneously concluded “that the [Township’s] Board of
Commissioners has the authority to grant applications for ‘such other uses as shall
be determined by the [Township’s] Board of Commissioners [pursuant to Section
395-19.B(6) of the Zoning Code], when applied to nonconforming uses . . . .”21
Applicant Br. at 20 (emphasis added). Applicant expounds:


       20
          “An ultra vires action is one which is performed without authority to act, beyond the
scope or in excess of the legal powers authorized.” Cnty. of Butler v. Local 585, Serv. Emps. Int’l
Union, 744 A.2d 338, 342 n.6 (Pa. Cmwlth. 1999) (italics added).
       21
          Applicant refers to the following exchange between the Township Solicitor and the
Zoning Officer:
               [Township Solicitor]: [I]f the Board did not find that this was a
               preexisting use -- and the SU [ Zoning D]istrict is a strange animal
               in the [Township] Code.
               [Applicant’s Counsel]: It’s one of the strangest ones in the county,
               if I can offer that opinion.
               [Township Solicitor]: We know this. This we know.

                                                22
              [I]t is the exclusive obligation of the [ZHB] alone to hear
              and decide appeals from the decisions of the Zoning
              Officer. [Section 909.1(a)(3) of the MPC, added by the
              Act of December 21, 1988, P.L. 1329, as amended by the
              Act of July 4, 2008, P.L. 319,] 53 P.S. [§] 10909.1(a)(3).
              When that review concerns the legitimacy of pre[]existing,
              non[]conforming uses, the [ZHB] must solely decide the
              matter by application of the [c]ommon [l]aw of
              Pennsylvania. In this [s]tate, the protections afforded to
              pre[]existing non[]conforming uses are of constitutional
              dimension. For the [ZHB] to suggest and for the [trial]
              court to confirm that a pre[]existing, non[]conforming use
              in [the] SU[ Zoning] District is to be regulated as a
              conditional use by the [Township’s] Board of
              [Commissioners] is nothing short of a procedural and
              substantive due process violation under both the [s]tate
              and the [f]ederal Constitutions.
Applicant Br. at 22.
              The ZHB responds:
              Although referenced in the decision of the [ZHB], Section
              395-19[.B] of the [] Zoning Code, did not form the basis
              of either denial by the [ZHB]. Rather, the applications
              were denied based on [Applicant’s] failure to establish, to
              the satisfaction of the [ZHB], that the proposed uses for
              the Property were prior legal non[]conforming uses and,

              [Zoning Officer]: It wouldn’t be required, a variance. It would be
              required and it says such other uses that would be permitted by the
              [Township’s] Board of Commissioners.
              [Township Solicitor]: Right.
              [Zoning Officer]: That’s what it says.
              [Township Solicitor]: The way the Township has handled that is in
              essence like a conditional use hearing. But it actually comes to this
              [ZHB] first for a recommendation, which is the strangest thing in
              the world[.] I agree.
              But I would suggest that if this [ZHB was] to find that it was, you
              know, not a preexisting use[,] that the [ZHB] would make, you
              know, whatever recommendation at least with respect as if you
              were going to go to the [Township’s] Board of Commissioners.
R.R. at 72a-73a (emphasis added).
                                               23
               with respect to the Transportation Application, a use
               similar to the prior legal non[]conforming use.
ZHB Br. at 17.

               Importantly, this Court’s review of the exchange between the Solicitor
and the Zoning Officer reflects that their discussion pertained to referral to the
Township’s Board of Commissioners when no nonconforming use is found, not, as
Applicant suggests, when a nonconforming use exists.            Further, the ZHB’s
references to Section 395-19.B(6) of the Zoning Code in its Orders and Opinions
come after the ZHB has already concluded therein that the proposed uses are not
legal nonconforming uses. See R.R. at 17a, 23a, 121a, 129a. After concluding that
the proposed uses are not legal nonconforming uses, the ZHB declares in its
Opinions that such uses are not permitted in the SU Zoning District, and notes the
requirement for the Township’s Board of Commissioners’ approval where the
proposed use is not among those enumerated in the SU Zoning District. Thus, the
ZHB did not base its Orders denying the applications on any perceived requirement
that continuation or expansion of a prior nonconforming use must be approved by
the Township’s Board of Commissioners.
               Because the ZHB did not deny the applications on the basis Applicant
alleges, but, rather, denied the applications because the ZHB found that the proposed
uses were not prior nonconforming uses, this Court shall not address whether Section
395-19.B(6) of the Zoning Code requiring the Township Board of Commissioners’
approval for uses proposed beyond those enumerated is ultra vires.


       Zoning Officer’s Alleged Improper Participation in Deliberations
               Finally, Applicant argues that the ZHB violated Section 908 of the
MPC22 and Applicant’s due process rights when it conferred with the Zoning Officer

      22
           Section 908(8) of the MPC provides:
                                                 24
in executive session regarding the decisions to be rendered. Applicant asserts that
“the record fails to disclose . . . that[, following the September 19, 2019 ZHB
hearing,] the ZHB retired for at least 30 minutes before returning to announce that
no decision would be entered that evening[,]” and that “the ZHB permitted the
Zoning Officer . . . to attend and confer with the [ZHB] during that executive
session.” Applicant Br. at 6 n.1. Applicant further asserts that “due process requires
a local governing body in the performance of its quasi[-]judicial functions to avoid
even the appearance of bias or impropriety.” Applicant Br. at 23.
              The ZHB responds that Applicant waived this argument because he did
not object to the Zoning Officer’s alleged involvement in the ZHB’s September 19,
2019 deliberations at either the September 19 or the October 17, 2019 ZHB
meetings. Further, Applicant did not raise the issue before the trial court.
              The law is well established that “a party has a duty to preserve an issue
at every stage of a proceeding . . . [and] also must comply with the general rule to
raise an issue at the earliest opportunity.” Campbell v. Dep’t of Transp., Bureau of
Driver Licensing, 86 A.3d 344, 349 (Pa. Cmwlth. 2014). “Issues not raised at the
earliest possible time during a proceeding are waived.” Grever v. Unemployment



              The [ZHB] . . . shall not communicate, directly or indirectly, with
              any party or his representatives in connection with any issue
              involved except upon notice and opportunity for all parties to
              participate, shall not take notice of any communication, reports, staff
              memoranda, or other materials, except advice from their solicitor,
              unless the parties are afforded an opportunity to contest the material
              so noticed and shall not inspect the site or its surroundings after the
              commencement of hearings with any party or his representative
              unless all parties are given an opportunity to be present.
53 P.S. § 10908(8). Section 908(3) of the MPC states: “The parties to the hearing shall be the
municipality, any person affected by the application who has made timely appearance of record
before the [ZHB], and any other person including civic or community organizations permitted to
appear by the [ZHB].” 53 P.S. § 10908(3).
                                               25
Comp. Bd. of Rev., 989 A.2d 400, 402 (Pa. Cmwlth. 2010).23 This Court has
specifically found that an appellant waived his argument alleging a due process
violation resulting from commingling of prosecutorial and adjudicatory functions
“because []he failed to raise the matters before the governmental agency.” Jackson
v. Ind. Univ. of Pa., 695 A.2d 980, 981 (Pa. Cmwlth. 1997).
               In his reply brief, Applicant does not assert (and the record does not
reflect) that Applicant raised the Zoning Officer’s alleged improper participation to
the ZHB at either the September 19 or October 17, 2019 ZHB hearings, nor does the
record reflect that Applicant raised the alleged commingling issue to the trial court.24
“[I]ssues not raised in the trial court in zoning appeals are waived and may not be
raised later.” Friendship Pres. Grp., Inc. v. Zoning Bd. of Adjustment of Pittsburgh,
808 A.2d 327, 331 n.3 (Pa. Cmwlth. 2002). Because Applicant failed to raise this
issue before the ZHB and/or the trial court, the issue is waived.


                                           Conclusion
               For all of the above reasons, the trial court’s Orders are affirmed with
respect to the Transportation Application, and are reversed with respect to the
Towing Application.


                                              _________________________________
                                              ANNE E. COVEY, Judge




       23
          Grever was superseded on other grounds by Pennsylvania Rule of Appellate Procedure
1513(d), as recognized in Morgan v. Unemployment Compensation Board of Review, 108 A.3d
181 (Pa. Cmwlth. 2015).
       24
          Notably, in his reply brief, Applicant contends only that he did not have the opportunity
to argue the due process issue before the trial court, not that he ever raised the issue to the trial
court.
                                                26
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Louis R. Cicconi, Jr.,               :
                   Appellant         :
                                     :
            v.                       :
                                     :   No. 328 C.D. 2021
Zoning Hearing Board of              :   No. 412 C.D. 2021
Tinicum Township                     :

                                ORDER

            AND NOW, this 4th day of January, 2022, the Delaware County
Common Pleas Court’s February 19 and March 11, 2021 orders are AFFIRMED
with respect to Tinicum Township Zoning Hearing Board (ZHB) Application No.
04-19, and are REVERSED with respect to ZHB Application No. 03-19.




                                   _________________________________
                                   ANNE E. COVEY, Judge